Citation Nr: 1411073	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  11-23 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this virtual file were reviewed in conjunction with this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for prostate cancer on a presumptive basis due to herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  

The Veteran states that he served in Thailand for a 14 month period, from July or August 1967 to October 1968, while assigned to USMACTHAI/JUSMAG (SD6632) as a clerk typist in military intelligence.  He asserts that he would accompany his commanding officer (CO), Major M., to various bases in Thailand, including Don Muang Royal Thai Air Force Base (Don Muang).  The Veteran explained that Major M. was a military intelligence liaison to the Thai intelligence agency, and that they would go to Don Muang on a weekly basis.  He stated that he would wait at the base's perimeter and assist security personnel while his CO conducted business inside the base.  While the Veteran's military occupational specialty was that of a typist or personnel specialist, his assertions are partially corroborated by the medical history report that he filled out upon his exit from service, wherein he listed his occupation in Box 25 as an intelligence clerk; his service treatment records also include documents from USMACTHAI and JUSMAG.  

Accordingly, the case is REMANDED for the following action:

1.  Request any outstanding service personnel records of the Veteran, specifically to include personnel records from his service in Thailand.

2.  Request from the JSRRC or other appropriate custodian for unit records, logs, morning reports, and other related documents applicable to the Veteran and Major M. for USMACTHAI/JUSMAG military intelligence while the Veteran was stationed in Thailand, between July 1967 to October 1968.  Complete any other development in accordance with M21-1MR, Part IV, for cases based on claims of herbicide exposure during service in Thailand, and make a determination of whether it is as likely as not that the Veteran was exposed to herbicides while stationed in Thailand.

3.  Then, the RO should readjudicate the claims on the merits. If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


